—Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered March 19, 2001, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
After sufficient inquiry, the court properly imposed the bargained-for alternative prison sentence, which defendant had been warned to expect in the event that he failed to complete a drug rehabilitation program (see People v Outley, 80 NY2d 702, 713-714 [1993]). Moreover, defendant left the program without permission and failed to explain adequately the need to be returned to court on a bench warrant approximately two months later. Concur — Buckley, P.J., Mazzarelli, Rosenberger, Friedman and Marlow, JJ.